UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-51770 Pebble Beach Enterprises, INC. a Nevada corporation 1200 Truxtun Avenue#130 Bakersfield, CA93301 (661) 327-0067 I.R.S. Employer I.D. # 87-0733770 Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X} No [ ] Number of shares of common stock of Pebble Beach Enterprises Inc. outstanding as of September 30, 2007: 40,000,000 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ x] No [] Transitional Small Business Disclosure Format (Check One): Yes [] No [X] -1- PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEBBLE BEACH ENTERPRISES, INC BALANCE SHEETS (unaudited) September 30, December 31, 2007 2006 ASSETS Cash $ 1,303 $ 13,837 Accounts Receivable 1,611 288 Prepaid Income Taxes - 368 Total Assets $ 2,914 $ 14,493 LIABILITIES AND STOCKHOLDERS' EQUITY Accrued Interest Payable $ 96 $ - Total Current Liabilities 96 Note Payable to Related Party 15,000 - Total Liabilities 15,096 - Stockholder's Deficit Common Stock; $.001 par value;75,000,000 shares authorized 40,000,000 issued and outstanding at December 31, 2006 40,000 40,000 Additional paid-in-capital (16,461 ) (19,953 ) Accumulated deficit (35,721 ) (5,554 ) Total Stockholders' Deficit (12,182 ) 14,493 Total Liabilities and Stockholders' Deficit $ 2,914 $ 14,493 -2- PEBBLE BEACH ENTERPRISES, INC STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) Three Months Nine Months 2007 2006 2007 2006 Revenue $ 1,566 $ 11,035 $ 1,904 18,325 Operating Expenses General & Administrative 19,034 5,209 31,984 23,798 Interest Expense 96 - 96 - Total Operating Expenses 19,130 5,209 32,080 23,798 Loss before provision (benefit) for income taxes (17,695 ) 5,826 (30,176 ) (5,473 ) Provision for income taxes - - 9 (936 ) Net Loss $ (17,695 ) $ 5,826 $ (30,167 ) (6,409 ) Basic and diluted income (loss) per common share $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) Basic wighted average common shares outstanding 40,000,000 40,000,000 40,000,000 40,000,000 -3- PEBBLE BEACH ENTERPRISES, INC STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 (unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (30,167 ) $ (6,409 ) Adjustments to reconcile net loss to cash used in operating activities: Imputed rent expense 3,492 3,492 Imputed interest expense - - Changes in: Mineral Rights Held for Sale - (3,013 ) Accounts Receivable (1,323 ) (8,106 ) Prepaid Taxes 368 (200 ) Accrued Expenses 96 (1,990 ) NET CASH USED IN OPERATING ACTIVITIES (27,534 ) (16,226 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable to related party 15,000 2,000 Payments on note payable to related party - (2,000 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 15,000 - NET CHANGE IN CASH (12,534 ) (16,226 ) Cash balance, beginning of the period 13,837 19,507 Cash balance, end of the period $ 1,303 $ 3,281 Supplemental Disclosures: Taxes paid - - Interest paid - - -4- PEBBLE BEACH ENTERPRISES, INC. NOTES TO FINANCIAL STATEMENTS (unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Pebble Beach Enterprises, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in PBE's 2006 annual report on Form 10KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2006, as reported in the Form 10KSB, have been omitted. NOTE 2 –
